Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claims. Applicant timely elected without traversed the restriction (election) requirement in the reply filed on March 26 2021. Accordingly, claim  1-16 are now presented for prosecution. 
Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
	The application has been amended as follows: 
	Cancel, claims 17-20.
	In claim 6, line 1, change “5” to - - 1 - -.
	In claim 9, line 1, change “5” to - - 1 - -.
In claim 10, line 1, change “5” to - - 1 - -.
	

	
	Amend claim 1, including claim 5 as follows:

 Claim 1, Currently Amended) A face detection method for a computer device, comprising: 
constructing a cascaded regressive probability regression model according to a sample image set, wherein the probability regression model comprises multi-level random forests, and each level of the random forests comprise a plurality of regression trees; the constructing a cascaded regressive probability regression model according to a sample image set comprises: 
selecting a first pixel pair collection randomly from the sample image set when constructing each level of the random forests; 
dividing sample images in the sample image set according to the first pixel pair collection, splitting to generate each of nodes of a regression tree, configuring a probability of each of leaf nodes of a generated regression tree, and determining an error of each of the leaf nodes according to a true shape of a sample image allocated to each of the leaf nodes and an initially predicted shape of the generated regression tree; and 
calculating a predicted shape of the generated regression tree according to the initially predicted shape of the generated regression tree and the error of each of the leaf nodes, taking the predicted shape as an initially predicted shape of a neighboring next regression tree and iteratively generating the next regression tree until generation of a regression tree of a last level of the random forest in the probability regression model is finished; 
obtaining a to-be-detected image; 
obtaining an initial shape of a current regression tree in a pre-constructed the probability regression model; 
extracting image features from the to-be-detected image and respectively calculating a probability of each of leaf nodes of the current regression tree according to the image features; 

determining a shape error of the current regression tree according to the probability and the error of each of the leaf nodes; 
calculating an estimated shape of the current regression tree according to the initial shape and the shape error; and 
performing iterative calculation by using the estimated shape as an initial shape of a neighboring next regression tree until a last regression tree in the probability regression model, to obtain an estimated shape of the last regression tree as a detected face shape from the to-be-detected image.

Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claim 1 and 11 is allowable over the prior art of record. Claims 2-4 and 6-10, and 12-16 depend from claims 1 and 11, respectively are, therefore, allowed.

	Independent claim recites  the limitations of : dividing sample images in the sample image set according to the first pixel pair collection, splitting to generate each of nodes of a regression tree, configuring a probability of each of leaf nodes of a generated regression tree, and determining an error of each of the leaf nodes according to a true shape of a sample image allocated to each of the leaf nodes and an initially predicted shape of the generated regression tree; and calculating a predicted shape of the generated regression tree according to the initially predicted shape of the generated regression tree and the error of each of the leaf nodes, taking the predicted shape as an initially predicted shape of a neighboring next regression tree and iteratively 
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
The best reference is US 2018/0182165 A1, which utilizing the pair of pixel and regression model to identify a nesh shape adjusted to an image of a face, but does not teach cited above features. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JINGGE WU/Primary Examiner, Art Unit 2663